Case 2:18-cv-07188-VAP-SK Docum :
stain ese E4 ument 197 Filed 10/02/20 Page 1lof2 Page ID #:1331

Rican A, Ghaver, Bag, ~ SB I6G3
LAW OFFICE OF RESAREAD.A. CHAVEZ
4h South 9 Drier

Beverly Milk, CAP ED40)

JI: 553-8900, Fax MOBS 1654

   

 

 

CENTRAL DISTRICT OF CALIFORNIA

FERVREY &. WERNER, Capea
ee 21 B-ew-07 188-VAB-SEK

B,

PAINTERS)

 

EVOLVE MEDIA, LLC, etal REQUEST FOR APPROVAL OF

SUBSTITUTION O8 WITHDRAWAL

 

AEN DANTN 7

 

NSTRL

mo

 

Cenwrally, an-atiogney may. withdraw tom representing « party it a case without the Courts permission if anther

thumaber: of the attorney's firm. or agency will continue td represent that party and the withdiawing attorney fa not the

cnily mnernder in good standing: of the Bar of this Court representing that party, In that circumstance, the withdrawing

aitersiy shoukt complete and file» “Notice of Apprarance oc Withdrawal of GCoansl” (Fores Go i239). instead of this.

“Roesuest lub Approval af Substitution ur Withdpowal of Coanael” [Porm Ga),

Notably, however, Court peemisnon for withdrawal or substitution is required wna memeber of the withdrawing

atmerney’s Hem or ageady. will eemain us cemnisel of eecord. be such circumstances, the attiormey(s) secking to withdraw
should: complete and filethia "Request for Approval of Substitution of Withdrawal of Counsel” (Pann C0), and submit
a proposed “Order om Request for Approval of Substitutlad ag Withdrawal of Counsel” (form G-Ot Order}.

of dhe Gecumatances surrounding an aitorney’s withdrawal or request to substitute other counsel are not covered by (bas

Port G-O1, the attarney may instead flea regularly nenieed mation supported by a more detailed memoranda. wf
pointe acd authorities.

 

ane a Sot: ig Ml de tthe? Ay he eth He x

Pleane damnpilety the following information for the attorney sucking ti withdtaw {provide the information ay @ gerrgntly
appinars ow tne dockat; if the athirney appeared pee hac vice, antes “BREW? in the fledd for CA Bar Nether"):

Same: Recurde A. Chaves Beg.
iris of agetey: LAW OFFICE OF RICA’

CA Bar Number 169503

RAGES EON

 

RDO. CHAVER,
Adilresxe 425 South Beverly Derive, Beverly Hills CA B02 10 I

 

 

 

  

 

dlephione Number! Mo-ssTeeo _ Fax Number: 310-286-1634

 

Camaneel of recat for ihe fullowing party or parties: Defendants Craveontine, LLC & Totailyher Media, LLC

 

 

 

 

Ciber membertat the same firm oe agency alse seeking 10 withdraw.

 
 

 

 

 

 

 

TUVIGN OR WITHDRAWAL OF COUNSEL aye Vals
Case 2:18-cv-07188-VAP-SK Document 107 Filed 10/02/20 Page 2of2 Page ID #:1332

  

TC] Ne ciew counsel is mecesuary, The party or parties represented by the attorney(s) seeking to withdraw will continue
te be represented by another attomeyiim whe haw already entered an aypearaniar ax cenmnsel of record for thot
party oe grarties ih this cose and whiotew mecctber nk geend atarvling ef tine far of thie Comet.

QO ‘The party or parties represented by the sthomey(s) seeking 10 withdraw have not cetaimed mew counsel and wish to
von: Jroaceed peu we as. self-representod iitigants:

 

‘The. party or partics represented by the attorney(s} aerking io withdraw have retained the following pew courtel,

whe joa member tit gous! standing af the Bar of this Court:

Narre: Shianen R. Peat, Bay. _ GA Bar Number: 23614"
Birm or agency: LAW OPPICE OF SHANEN RB. PROUT

nF Se og amonameemay UE

“Addrese, 11400 W_ Olymipic: BL, «700, lars Angeles, CA. 90064 |
Telephone Number: 626-SHI1PS Fax Number; 310-904.9382
E-mail dhapeng@arplawyer cor

 

 

 

    
 

  

famcurrenthy counsel of record tnthis case, and arn: icbentitied abaive in Section [ us the "Withdrawing Attorney.” [ have

given noude. an nequited by Lacal Rule @2-29. | hereby: request that Land any other atturney{s} llated tn: Section Tbe
allowed ta withdraw from this cae:

Date: Odteber 1, 2020 Signatiree:

 

 

 

NC
Nume: HICARDO A CHAVEZ. ESQ. Zz

    
 

      

     

oli

Wi tte

  

1 have been: retained to appear as counsel of record in this cape, and ony name and contact information are giver above i
Seetion Ii. Lam anember in good standing of the Bas of this Court,

Date: Ortomer 1. 2020 Signanare: BV Vrvrk

Name;  SHANEN ER. PROUT. SQ.

 
       

(a ourtently represented by, ar.am ai authorized represdtative ofa party currently represented by, the Withdrawing,
Attucsney fasted ube. T centeerst to the withdrawal of my current counsel, and un check (fapplicables:

BS sabattistion of ‘custiisel as specified above.
EC} repeencntiong anysell gre se joc this cae.

   
 

 

Sipniabiare:

 

Name  CRAVEONLINE, LIC & TOTALLYHER MEDIA, LUC

Fithe: CES

 

 

Prariale gat?
